UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 26, 2007 Structured Products Corp., on behalf of CorTS Trust For Verizon Global Funding Notes (Exact name of registrant as specified in its charter) Delaware 001-32080 13-3692801 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification Number) 388 Greenwich Street New York, New York 10013 (212) 816-7496 (Address of principal executive offices) (Zip Code) (Registrant's telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Section 8 - Other Events Item 8.01 Other Events. Structured Products Corp., the registrant hereunder, acts as depositor of the CorTS Trust For Verizon Global Funding Notes (the "Trust"). The sole assets of the Trust are $101,585,000 principal amount of 7.75% Notes due December 1, 2030 (the "Term Assets") issued by Verizon Global Funding Corp.Pursuant to the trust agreement governing the Trust, the Trust has issued 4,063,400 Corporate–Backed Trust Securities Class A Certificates (the “Class A Certificates”). Pursuant to the trust agreement governing the Trust and the Warrant Agent Agreement, the Trust has issued 101,585 Warrants (the "Call Warrants"). U.S. Bank National Association, in its capacity as Warrant Agent, has received a notice from the holder of the Call Warrants of its intent to exercise 101,585 Call Warrants to purchase the Term Assets in full on October 9, 2007 (the “Redemption Date”).The exercise of the Call Warrants is conditional upon receipt by the Trustee of the Warrant Exercise Purchase Price by 11:00 a.m. (New York City time) with respect to such exercise on the Exercise Date. As a result, if the Trustee receives the Warrant Exercise Purchase Price, the Class A Certificates will be redeemed in full on the Redemption Date at a price per Class A Certificate of $25 plus $0.655555 accrued interest to the Redemption Date and the Class B Certificates will be redeemed in full at a price of$1.333333 per $1,000 Notional Amount of Class B Certificates. If the certificates are redeemed on the Redemption Date, no interest will accrue on the Certificates after the Redemption date.Any capitalized terms used herein and not otherwise defined herein have the definition given to them in the documents pursuant to which the Trust is governed. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By:/s/ John W. Dickey Name:John W. Dickey Title:Authorized Signatory September 26, 2007
